16-905400 SPL Final Rejection DFT 5p 03-31-21
DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-19 are pending in the application, with new claim 20 added. 	The prior claim objection to claim 1, line 7, is withdrawn in view of Applicant’s interpretation of the layer term “fluid permeable layer” (but see below, where Applicants interpretation makes unclear and unsupported the term “fluid impermeable layer” as recited in claim 1, line 11). 	The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0253303 A1) is withdrawn in view of Applicants’ claim interpretation (but upon further search and consideration is rejected under 35 USC 102(a)(1) as anticipated by Suzuki). 
Claim Interpretation

    PNG
    media_image1.png
    224
    737
    media_image1.png
    Greyscale
 	The claims are interpreted in light of the teachings of Applicants’ specification and Applicants’ interpretation of the claims and specification.   	Applicants have interpreted the terms in claim 1 as follows:


    PNG
    media_image2.png
    248
    736
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    255
    732
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    337
    703
    media_image4.png
    Greyscale
 	Accordingly, Applicants interpretation of claim 1 (and similar terms as recited in independent claims 8 and 13) will be used to re-interpret the pending claims, using the embodiment of FIG.2B, as cited by Applicants), as follows:
1.  A urine collection assembly 100 Fig.2B, comprising:	a wearable garment including at least a waistband; and	a urine collection device releasably securable to a portion of the wearable garment, the urine collection device including:		  a first member (tube/conduit 108 Fig.2B [0042]) having an aperture (inlet 122 Fig.2B) and including:  		a channel (within tube/conduit 108 Fig.2B) in fluid communication with a suction outlet (112 Fig.2B) configured to provide fluid communication with a vacuum source ([0042]); 		a fluid permeable layer (fluid permeable support 120 Fig.2B [0040]) disposed external to the first member 108 Fig.2B;  		a fabric layer (fluid permeable membrane 118 comprising fabric [0039],ll.10-11 FIG.2B) that at least partially covers the first member 108 and the fluid permeable layer 120 Fig.2B; and 		a reservoir (chamber 104 Fig.2B [0034],ll.2-4) in fluid communication with the channel (within 108) and at least partially defined by one or more of the fluid [im]permeable layer 120 and the fabric layer 118 Fig.2B.

 	Applicants interpretation of the pending claims has necessitated the new grounds of rejection presented below.  	
Response to Arguments
 	Applicants’ 3/1/21 claim amendments and arguments have been fully considered, and are found persuasive, and the prior 103 rejections are withdrawn.  However, based on Applicants’ claim interpretation, as presented above, Suzuki is found to disclose all of the limitations of claim 1-20 under 35 USC 103, as presented below.  	As to claim 1, Applicants assert on pages 7-8 that the prior citations to Suzuki fails to teach or suggest a fluid permeable layer disposed external to the first member.  Applicants argue that the recited layer should be interpreted (as presented on pages 5-6) to include a fluid permeable layer (as recited in claim 1, line 7), and not a fluid impermeable layer (as recited in claim 1, line 11).   	However, upon further search and consideration (in view of Applicants’ claim  1 interpretation), Applicants argue that Suzuki’s leakage barrier 136 (as previously cited for the interpreted fluid impermeable layer) is not fluid permeable.  In view of Applicants interpretation of claim 1 to change the interpretation of the recited impermeable layer (as recited in claim 1, line 11) to be a fluid permeable layer (as recited in claim 1, line 7), and Applicants’ citations to Applicants’ specification in support, this interpretation has necessitated new grounds of rejection, as further presented below).    	In particular, Suzuki discloses a fluid permeable layer 124 (liquid permeable sheet 124 Fig.2-4 [0053],ll.10-11) disposed external to and partially covering, the first member 106 Fig.3-4, as further presented below. 	Thus, discloses all of the limitations of claim 1, based on Applicants’ interpretation of the terms of claim 1, according to their broadest reasonable interpretation.

	As to independent claim 8, Applicants argue on pages 8-9 that the prior citations to Suzuki fail to teach or suggest that the leakage barrier 136 at least partially defines the reservoir 112.  Applicants argue that Suzuki teaches that these elements are separate and therefore cannot be used to support this term.   	While this argument is convincing for the prior citations to Suzuki, upon further search and consideration (necessitated by Applicants’ claim 1 interpretation of the same or similar terms that were used in claim 1), Susuki is found to disclose all of the elements and features of claim 8.  In particular, Suzuki discloses a first layer 136 (leakage barrier 136 Fig.2-3;[0062] at least partially defining (as covering, with intervening layers 126 and 124, as claimed below Fig.3) a reservoir (chamber created within 136 and comprising lower container 112 Fig.1-4 [0050],ll.7) in the urine collection device 102 Fig.3-4; and defining an opening (within upper edges 136d Fig.1,3-4 [0062],ll.15-16) configured to receive urine therethrough Fig.1-4 [0053],ll.16-18, the first layer 136 including a material that substantially prevents the urine from exiting through the material [0062],ll.1-4,17-21, as further presented below.  	Thus, discloses all of the limitations of claim 8, based on Applicants’ interpretation of the terms of claim 1 that are the same or substantially similar to the terms of claim 8, according to their broadest reasonable interpretation.

	As to independent claim 13, Applicants argue on pages 9-10 that the prior citations to Suzuki fail to teach or suggest a support core including a channel providing fluid communication between a vacuum suction and a reservoir in the urine collection device.     	While this argument is convincing for the prior citations to Suzuki, upon further search and consideration (necessitated by Applicants’ claim 1 interpretation of the same or similar terms that were used in claim 1), Susuki is found to disclose all of the elements and features of claim 13.  In particular, Suzuki discloses a support core 124/112 including a non-absorbent material (liquid permeable top sheet 124 Fig.2-4 [0053],ll.10-11 connected at peripheral flange 152 of container 112 comprising polyethylene and/or silicone rubber Fig.3/4 [0054]) and including a channel (within tube 106 within 112 Fig.3-4) providing provide fluid communication between a vacuum source 108 (pump 108 Fig.1 [0049],ll.13) and a  reservoir 112 (Fig.1 via guide tube 106 through outlet 114 [0050],ll.18-21), as further presented below.  	Thus, discloses all of the limitations of claim 13, based on Applicants’ interpretation of the terms of claim 1 that are the same or substantially similar to the terms of claim 13, according to their broadest reasonable interpretation.

Claim Objections
 	The claims are objected to for the following informalities:
 		In claim 1, line 11, “the fluid impermeable layer” should be “the fluid permeable layer” (as recited in claim 1, line 8; and as further presented below). 		In claim 19, lines 1-2, “the first layer” should be “the layer”. 	Appropriate correction is suggested.  See MPEP 608.01(m).	

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image5.png
    552
    735
    media_image5.png
    Greyscale
 Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Suzuki (US 2012/0253303 A1). 	As to independent claim 1, Suzuki discloses [according to Applicants’ new claim interpretation, as presented above, necessitating new grounds of rejection as presented below]: 

    PNG
    media_image6.png
    267
    393
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    345
    235
    media_image7.png
    Greyscale
a urine collection assembly 100 (urine disposal apparatus 100 Fig.1-4 [0048],ll.2) releasably securable to a portion of the wearable garment 300 (Fig.1-2 [0048],ll.9-11,17-18), comprising:
 	(a) a wearable garment 300 (underpants or diaper 300 Fig.1 [0048],ll.11-14,) including at least a waistband (as waist portion of front 301 and rear 302 waist regions Fig.1 [0048],ll.14); and  		(b) a urine collection device 102 (urine absorption member 102 Fig.1-2 [0048],ll.4) releasably securable to a portion of the wearable garment 300 (Fig.1-2 [0048],ll.9-11,17-18), including:  			(i) a first member 106 (as portion of urine guide tube 106 within urine collection device 102 Fig.3-4 annotated;[0050],ll.5-8, where Fig.3 is cross section of Fig.1 through middle of urine collection device/member 102 [0052],ll.2-3, such that first member/urine guide tube 106 extends through collection device 102);  				having an aperture (as opening at portion of 106 adjacent inlet 114 Fig.3-4 [0050],ll.5-8; and 				including a channel (within first member/tube 106 Fig.3-4) in fluid communication with a suction outlet (drainage port 114 Fig.3-4 [0050],ll.5-8) configured to provide fluid communication with a vacuum source (suction pump 108 Fig.1) [0050],ll.18-21;		 	(ii)  a fluid permeable layer 124 (liquid permeable sheet 124 Fig.2-4 [0053],ll.10-11) disposed external to and partially covering, the first member 106 Fig.3-4;    	 		(iii) a fabric layer 126 (sheet 126 as fabric with hydrophilic fibers Fig.3-4 [0056],ll.1-10) that at least partially covers the first member (portion of 106 as presented above) and the fluid permeable layer 124 Fig.3-4; and  	 		(iv)  a reservoir 112 (internal container 112 Fig.1-4 [0050],ll.7) in fluid communication with the channel Fig.3-4 (where fluid/urine flows through channel within first member/tube 106, as presented above) and at least partially defined by the fluid permeable layer 124 Fig.3-4 [0054],ll.6-10.	As to claim 2, Suzuki discloses wherein the reservoir 112 is a substantially unoccupied area that is void of other materials Fig.3-4 (as void within reservoir/container 112).
 	As to claim 3, Suzuki discloses that the assembly further comprises a fluid impermeable layer 136 (leakage barrier 136 Fig.2-3;[0062].

 	As to claim 4, Suzuki discloses wherein the fluid impermeable layer 136 defines an opening for the suction outlet 114 (as opening through 136 with outlet 114 within 102 [0050],ll.5-8) (See 112 rejection above). 	As to claim 5, Suzuki discloses wherein the fluid impermeable layer 136/136a defines at least a portion of the reservoir 112 Fig.3 (as attached to/integral with bottom of reservoir 112 [0062],ll.11-13) (See 112 rejection above). 	As to claim 6, Suzuki discloses wherein the wearable garment 300 includes a body 303 Fig.1 (as crotch region 303 [0048],ll.14-15) secured to a waistband 301/302 (Fig.1 [0048],ll.13-15), the urine collection device 102 being releasably securable to the body 303 of the wearable garment 300 (with 102 attached detachably to 300 [0048],ll.6-13).

 	As to claim 7, Suzuki discloses wherein the aperture of the first member (within 106 at port 114 Fig.3-4, as presented above) is disposed adjacent to the reservoir 112 Fig.3.

	As to independent claim 8, Suzuki discloses a urine collection assembly 100 (urine disposal apparatus 100 Fig.1-4 [0048],ll.2), comprising: 		(a) a wearable garment 300 (underpants or diaper 300 Fig.1 [0048],ll.11-14,) including at least a waistband (as waist portion of front 301 and rear 302 waist regions Fig.1 [0048],ll.14); and  		(b) a urine collection device 102 (urine absorption member 102 Fig.1-2 [0048],ll.4) releasably securable to a portion of the wearable garment 300 (Fig.1-2 [0048],ll.9-11,17-18), the urine collection device 102 including:  			(i) a first layer 136 (leakage barrier 136 Fig.2-3;[0062] at least partially defining (as covering, with intervening layers 126 and 124, as claimed below Fig.3) a reservoir (chamber created within 136 and comprising lower container 112 Fig.1-4 [0050],ll.7) in the urine collection device 102 Fig.3-4; and defining an opening (within upper edges 136d Fig.1,3-4 [0062],ll.15-16) configured to receive urine therethrough Fig.1-4 [0053],ll.16-18, the first layer 136 including a material that substantially prevents the urine from exiting through the material [0062],ll.1-4,17-21;  			(ii) an outlet 114 (urine drainage port 114 Fig.1 [0050],ll.6) in fluid communication with the reservoir 112 (via urine guide tube 106 extending into reservoir 112 Fig.1,3) and configured to provide fluid communication between a vacuum source 108 (pump 108 Fig.1 [0049],ll.13) and the reservoir (within 136 including 112 Fig.1 via guide tube 106 through outlet 114 [0050],ll.18-21); 		 	(iii)  a non-absorbent layer 124 (liquid permeable sheet 124 Fig.2-4 [0053],ll.10-11); and 	 		(iv) a fabric layer 126 (sheet 126 as fabric with hydrophilic fibers Fig.3-4 [0056],ll.1-10) at least partially disposed between at least a portion of the non-absorbent layer 124 Fig.3 and at least a portion of the first layer 136 (Fig.3 [0053],ll.8-20), the fabric layer 126 at least partially covering the non-absorbent layer 124 (Fig.3 [0053],ll.8-20).

	As to claim 9, Suzuki discloses wherein the wearable garment 300 includes a body 303 Fig.1 (crotch region 303 [0048],ll.14-15) secured to the waistband 301/302 (Fig.1 [0048],ll.13-15), the urine collection device 102 being releasably securable to the body 303 of the wearable garment 300 (with 102 attached detachably to 300 [0048],ll.6-13).

 	As to claim 10, Suzuki discloses that the assembly further comprises a channel (as within tube 106 Fig.3-4).

 	As to claim 11, Suzuki discloses wherein the reservoir (within 136 including 112, as presented above) is a substantially unoccupied area that is void of other materials Fig.3 (as at least a partial void within 136/a112 Fig.3).
 	As to claim 12, Suzuki discloses wherein the material of the first layer 136 is fluid impermeable ([0062],ll.1-4,17-21). 	As to independent claim 13, Suzuki teaches a urine collection assembly 100 (urine disposal apparatus 100 Fig.1-4 [0048],ll.2), comprising: 		(a) a wearable garment 300 (underpants or diaper 300 Fig.1 [0048],ll.11-14) including at least a waistband (as waist portion of front 301 and rear 302 waist regions Fig.1 [0048],ll.14); and  		(b) a urine collection device 102 (urine absorption member 102 Fig.1-2 [0048],ll.4) releasably securable to a portion of the wearable garment 300 (Fig.1-2 [0048],ll.9-11,17-18), the urine collection device 102 including:  			(i) a support core 124/112/106 including a non-absorbent material (liquid permeable top sheet 124 Fig.2-4 [0053],ll.10-11 connected at peripheral flange 152 of container 112 comprising polyethylene and/or silicone rubber Fig.3/4 [0054]) and including a channel (within tube 106 within 112 Fig.3-4) providing provide fluid communication between a vacuum source 108 (pump 108 Fig.1 [0049],ll.13) and a  reservoir 112 (Fig.1 via guide tube 106 through outlet 114 [0050],ll.18-21); and  			(ii) a layer (at least fabric layer 126 (sheet 126 as fabric with hydrophilic fibers Fig.3-4 [0056],ll.1-10) disposed externally with respect to the support core 124/112 and at least partially covering the support core 124/112 Fig.3-4 [0053],ll.15-18.	As to claim 14, Suzuki discloses wherein the wearable garment 300 includes a body 303 Fig.1 (crotch region 303 [0048],ll.14-15) secured to the waistband 301/302 (Fig.1 [0048],ll.13-15), the urine collection device 102 being releasably securable to the body 303 of the wearable garment 300 (with 102 attached detachably to 300 [0048],ll.6-13).	As to claim 15, Suzuki discloses that the support core 124/112 Fig.3-4 at least partially defines the reservoir (liquid permeable top sheet 124 Fig.2-4 [0053],ll.10-11 connected at peripheral flange 152 of container 112 Fig.3/4 [0054] forming reservoir to collect urine [0050],ll.5-8).
 	As to claim 16, Suzuki discloses wherein the reservoir 112 is a substantially unoccupied area that is void of other materials Fig.3 (as void within reservoir 112 Fig.3).
	As to claim 17, Suzuki discloses wherein the layer (at least 126, as presented above) disposed externally with respect to the support core 124/112 Fig.3-4 includes a fabric layer 126 (sheet 126 as fabric with hydrophilic fibers Fig.3-4 [0056],ll.1-10) at least partially covering the support core 124/112 (as presented above for claim 13).
 	As to claim 18, Suzuki discloses that the assembly further comprising a fluid impermeable layer 136 (leakage barrier 136 Fig.2-3;[0062]) secured to the support core 112/124 and the fabric layer 134 with the support core positioned between at least a portion of the fluid impermeable layer 136 (lower portion below 112) and at least a portion of the fabric layer 134 (above 124 Fig.3-4).
 	As to claim 19, Suzuki discloses wherein the first layer 124/112 is elongated with at least a portion of the layer 126 sized to fit between legs of a female user (as elongated portion of 102 with narrowed portion of 102 at section A capable of being used to fit between legs of female user Fig.2).

 	As to new claim 20 (depending from claim 8), Suzuki discloses that the non-absorbent layer 124 is positioned adjacent to the fabric layer 126 Fig.3 (as presented above for claim 8).
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781